t c summary opinion united_states tax_court richard n brogan petitioner v commissioner of internal revenue respondent docket no 15320-12s filed date richard n brogan pro_se bryan j dotson for respondent summary opinion guy special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by unless otherwise indicated section references are to the internal revenue continued any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for year in issue petitioner filed a timely petition for redetermination with the court pursuant to sec_6213 petitioner concedes that he failed to report a taxable_distribution of dollar_figure from a retirement account for the year in issue the only issue remaining for decision is whether petitioner received a taxable_distribution of dollar_figure as reported by new york life_insurance co ny life on form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc background some of the facts have been stipulated and are so found the stipulation of facts the supplemental stipulation of facts and the accompanying exhibits are incorporated herein by this reference at the time the petition was filed petitioner resided in texas continued code code as amended and in effect for and rule references are to the tax_court rules_of_practice and procedure on date petitioner purchased a thirty payment life_insurance_policy from ny life the policy required petitioner to make quarterly premium payments of dollar_figure for years and provided a basic death_benefit of dollar_figure the policy identified petitioner as the insured and his wife as the primary beneficiary under the terms of the policy if ny life had a divisible surplus petitioner was entitled to a fractional share of the surplus in the form of an annual dividend the policy provided that petitioner could direct ny life to pay dividends directly to him in cash allow dividends to accumulate interest at not less than per annum apply dividends to the payment of any premium due or apply dividends to purchase paid-up additional insurance petitioner normally directed ny life to pay annual dividends to him by check although on one or two occasions he directed that dividends be applied to pay premiums due on his policy in date petitioner received a letter from ny life stating that his policy would be fully paid up as of date the letter further stated that he was no longer required to make premium payments his insurance protection would remain fully in force and he would continue to participate in ny life dividends petitioner’s annual policy statement for the one-year period ending date indicated that the death_benefit at that time was dollar_figure the cash_value of the policy was dollar_figure and petitioner was owed a dividend of dollar_figure ny life provided the parties with a schedule listing annual dividends_paid to petitioner from to the annual dividends which totaled approximately dollar_figure fluctuated from year to year and ranged from a low of dollar_figure to a high of dollar_figure although ny life was unable to produce records of the dividends_paid to petitioner before petitioner does not dispute that he received total dividends of dollar_figure over the life of the policy petitioner did not recall including the annual dividends in taxable_income when they were paid to him and there is no evidence that ny life issued any forms that would have prompted him to do so in petitioner surrendered his policy to ny life and the company sent him a check for dollar_figure ny life subsequently issued a form 1099-r reporting that petitioner received a gross distribution of dollar_figure and designating dollar_figure of that amount as taxable_income ny life calculated petitioner’s taxable_income as follows cash_value as of dividend deposits termination dividend dividend interest total gain dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure ny life subtracted dividend deposits of dollar_figure and dividend interest of cents from the total_distribution of dollar_figure to arrive at taxable_income of dollar_figure petitioner filed a form_1040 u s individual_income_tax_return for the year in issue but he did not include any of the income reported by ny life on form 1099-r as indicated respondent determined that petitioner is required to include the dollar_figure reported by ny life in his gross_income petitioner disputes respondent’s determination discussion as a general_rule the commissioner’s determination of a taxpayer’s liability in a notice_of_deficiency is presumed correct and the taxpayer bears the burden of proving that the determination is incorrect rule a 290_us_111 petitioner does not contend that the burden_of_proof should shift to respondent under sec_6201 or sec_7491 in any event given that resolution of this case turns on the preponderance_of_the_evidence we conclude that the allocation of the burden_of_proof is immaterial see 110_tc_189 ndollar_figure the term gross_income is broadly defined in the code to include all income from whatever source derived sec_61 in the present case we look to sec_72 and related regulations which prescribe detailed rules governing recognition of income in connection with the surrender of a life_insurance_policy in general any amount received upon the surrender of a life_insurance_contract which is not received as an annuity is gross_income to the extent that it exceeds the investment_in_the_contract sec_72 a c 693_f3d_765 7th cir aff’g tcmemo_2011_83 sanders v commissioner tcmemo_2010_279 sec_1_72-11 income_tax regs sec_72 defines investment_in_the_contract as of any date as the aggregate amount of premiums or other consideration paid for the contract before that date minus the aggregate amount received under the contract before that date to the extent that such amount was excludable from gross_income to determine the amount of petitioner’s investment in the ny life policy we begin with the premiums that he paid ny life concluded that petitioner had paid total premiums of dollar_figure and he does not dispute that amount we also know that petitioner received dividends from ny life totaling dollar_figure over the life of the contract the question that arises in connection with determining petitioner’s investment_in_the_contract is the amount of dividends excludable from his gross_income when paid to him if all of the dividends were excludable from income as respondent contends petitioner’s investment_in_the_contract at the time it was surrendered equaled zero because the premiums that he had paid were wholly offset by the dividends that he received although petitioner did not include the dividends in taxable_income when they were paid to him he now maintains that they were not excludable from his gross_income and asserts that they cannot be taken into account at this time in computing his investment in the insurance_policy specifically he contends that the normal three-year period of limitations prescribed in sec_6501 bars the assessment of any deficiency attributable to the ny life dividends as explained in detail below petitioner’s reliance on the period of limitations is misplaced we note that if petitioner paid a quarterly premium of dollar_figure for years the total premiums_paid would equal dollar_figure there is no explanation in the record for the additional dollar_figure reflected in ny life’s calculations we also note however that the annual policy statement indicated that the death_benefit under the policy at that time was dollar_figure in contrast to the dollar_figure death_benefit identified in the policy itself suggesting that petitioner may have paid for a small amount of additional insurance along the way sec_72 provides the general_rule that any amount received in the nature of a dividend shall be treated as an amount not received as an annuity sec_72 in turn provides in relevant part that any amount not received as an annuity eg a dividend payment which is received under a life_insurance_contract shall be included in gross_income but only to the extent that it exceeds the investment_in_the_contract in conjunction with the foregoing sec_1 b income_tax regs provides if dividends or payments in the nature of dividends or a return of premiums or other consideration are received under a contract to which sec_72 applies and such payments are received before the annuity_starting_date or before the date on which an amount is first received as an annuity whichever is the later such payments are includible in the gross_income of the recipient only to the extent that they taken together with all previous payments received under the contract which were excludable from the gross_income of the recipient under the applicable income_tax law exceed the aggregate_of_premiums_or_other_consideration_paid or deemed to have been paid_by the recipient sec_1_72-11 income_tax regs is applicable in respect of the dividends that ny life paid to petitioner because he surrendered his insurance_policy and no amount was ever paid as an annuity see sec_72 defining the annuity_starting_date brown v commissioner tcmemo_2011_83 sec_72 provides that subsection e of sec_72 applies to any amount received under a contract on its complete surrender redemption or maturity there is no evidence that at any point the dividends that petitioner received viewed singly or in the aggregate ever exceeded the aggregate of the premiums that he had paid on the insurance_policy the parties agree that petitioner stopped paying premiums in but he continued to receive annual dividends until he surrendered the policy in between and petitioner received total dividends of approximately dollar_figure none of which exceeded dollar_figure in a single year significantly it was not until however that the aggregate of the dividends_paid under the policy equaled the aggregate policy premiums all of which leads to the inescapable conclusion that the dividends_paid to petitioner up to the time he surrendered the policy were excludable from gross_income in accordance with sec_72 and sec_1_72-11 income_tax regs because the annual dividends were excludable from petitioner’s income when he received them his argument that respondent is barred by the period of limitations from assessing the deficiency is simply incorrect the record reflects that at the time he surrendered his insurance_contract to ny life the aggregate premiums that petitioner had paid on the policy equaled the aggregate dividends_paid to him consequently petitioner’s investment_in_the_contract was zero see sec_72 and ny life correctly reported that of the dollar_figure paid to him upon the surrender of the insurance_policy dollar_figure constituted taxable_income see sec_72 a c consistent with the foregoing the income_tax deficiency that respondent determined is sustained to reflect the foregoing decision will be entered for respondent
